Citation Nr: 9936194	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  90-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran was born in September 1917 and served on active 
duty from April 1942 to October 1943.  In a September 1989 
rating action the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California, confirmed and 
continued a 10 percent evaluation for the veteran's anxiety 
reaction.  At a March 1990 rating action the regional office 
confirmed and continued a noncompensable evaluation for 
residuals of a left inguinal herniorrhaphy.  The veteran 
appealed from those decisions.  The case was before the Board 
of Veterans' Appeals (Board) in December 1990 when both 
claims were denied.  

The veteran then appealed the Board decision to the U. S. 
Court of Appeals for Veterans Claims (Court).  In December 
1992 the Court vacated the Board decision and remanded the 
case for additional development and readjudication.  In July 
1993 and February 1995 the Board remanded the case to the 
regional office for further action.  The case was again 
before the Board in April 1997 when entitlement to a 
compensable evaluation for residuals of a left inguinal 
herniorrhaphy was denied.  Appellate consideration of the 
issue of an increased rating for the veteran's psychiatric 
disability was deferred pending further action by the 
regional office.  In March 1999 the regional office confirmed 
and continued the 10 percent evaluation for anxiety reaction.  
The case is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran's service-connected psychiatric disability is 
manifested by anxiety and some loss of memory and 
concentration.  

3.  He is well oriented and his interpersonal relationships 
are satisfactory.  

4.  The veteran's service-connected psychiatric condition has 
resulted in no more than mild social and industrial 
impairment.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the veteran's 
anxiety neurosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 9400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
hospitalized and treated from July to October 1943 for 
various conditions including a psychiatric condition, 
diagnosed as a psychoneurosis of the neurosthenic type of 
undetermined cause.  

When the veteran was examined by the VA in April 1944 he 
complained of difficulty getting his sleep, nightmares and a 
poor appetite.  On mental status examination it was indicated 
that the veteran was totally engrossed in his numerous 
symptoms.  A diagnosis of hypochondriasis was made.  

By rating action dated in May 1944 service connection was 
granted for hypochondriasis, rated noncompensable.  

When the veteran was examined by the VA in February 1975 he 
expressed various somatic complaints.  He answered questions 
coherently and relevantly.  His mood was neither high nor 
low.  His affect was appropriate.  He was well oriented for 
time, place and person.  His abstract thinking was not 
impaired.  He lacked insight and had poor judgment.  It was 
indicated that, when his dependency needs were excessive or 
when he attempted to overcome his inadequacies, he felt 
anxious and he handled his anxiety by different 
somatizations.  

By rating action dated in April 1975 the evaluation for the 
veteran's psychiatric condition was increased to 10 percent.  
The condition was classified for rating purposes as anxiety 
reaction and evaluated under Diagnostic Code 9400.  

In April 1977 he filed a claim for pension benefits, stating 
that he could not work because of pain in his knees, head, 
hands, side and feet.  On a subsequent VA physical 
examination multiple medical problems including hypertension, 
hallux valgus, arthritis of the knees and chronic low back 
strain were found.  On a psychiatric examination his anxiety 
reaction was confirmed as was a passive dependent 
personality.  In September 1977 he was granted pension 
benefits , primarily based on his physical disabilities.  

In April 1989 the veteran submitted a claim for an increased 
rating for his service connected psychiatric disability.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran had been observed and 
treated on a number of occasions during 1988 and 1989, 
primarily for his Parkinson's disease.  When he was seen in 
May 1989 it was indicated that he was oriented and 
cooperative and in good contact.  When he was seen in August 
1989 it was indicated that his condition was about the same.  

The veteran was afforded a VA psychiatric examination in July 
1993.  It was noted that he had attended school to the ninth 
grade and later obtained his GED.  He had married for the 
first time in 1944 and that marriage had lasted two years.  
His second marriage was currently subsisting.  He had a 
history of a hernia repair and also Parkinson's disease.  He 
had worked as a painter until 1977.  The veteran stated that 
he had never been hospitalized in any psychiatric facility 
since his discharge from military service.  The veteran's 
chief complaint was that his nerves had gotten worse.  When 
asked in what way there had been a difference he stated that 
he was not as patient as he once was.  He could not stand 
loud noises and was unable to sleep without medication.  

On mental status examination the veteran was pleasant, 
cooperative and alert.  His affect and mood were appropriate 
to his thought content.  There was no evidence of any thought 
disorder.  He denied delusions, hallucinations or ideas of 
reference.  His memory was grossly intact for both recent and 
remote events.  His insight and judgment were grossly intact.  
There was no evidence of any restlessness, nervousness or 
outward anxiety.  The diagnoses included history of anxiety 
reaction.  The psychosocial stresses were described as mild 
and moderate.  

VA outpatient treatment records were later received 
reflecting that the veteran had been seen on various 
occasions from 1992 to 1997 for his psychiatric condition.  
When he was seen in June 1995 it was indicated that his 
mental condition remained stable.  He was oriented, 
cooperative and in good contact.  He was somewhat anxious.  
There was no depression, delusions or hallucinations.  The 
assessment was anxiety disorder.  When he was seen in 
September 1995 he was again described as oriented, 
cooperative and in good contact.  There was mild anxiety.  
When he was seen in June 1997 he complained that he currently 
did not feel well and had been losing weight.  It was noted 
that he was suffering from Parkinson's disease.  The veteran 
was found to be oriented, coherent and relevant and in good 
contact.  He was somewhat depressed.  There were no delusions 
or hallucinations.  

In August 1998 the veteran was afforded a psychiatric 
examination for the VA.  His chief complaint was suffering 
from Parkinson's disease.  He stated that he had had 
difficulty with sleeping, walking, standing and speech for 
the previous 20 years.  He related that he had had difficulty 
concentrating for the previous 10 months.  He had also had 
trouble with his memory for the previous 10 months.  He 
forgot things when he was having a conversation.  He became 
very impatient about once per month when he experienced panic 
attacks.  He stated that he felt obsessive but was not able 
to explain that symptom.  He sometimes saw things that were 
not always there.  There was no suicidal or homicidal 
ideation.  He slept 4 to 6 hours per night which had been 
going on for 5 to 10 years.  He had been having trouble with 
his appetite for a long period of time.  He had lost 20 
pounds in the previous two years.  His energy was fair.  He 
was occasionally anhedonic.  He felt worthless but not 
hopeless.  When asked about anxiety he stated that he fell 
from his bed and that had occurred on several occasions.  He 
had felt depressed for many years.  He had been seeing a 
psychiatrist every three months and had seen her for the 
previous 20 years.  There had been no psychiatric 
hospitalizations.  

It was stated that the veteran had worked as an aircraft 
mechanic for 15 years until 1965 when he retired.  There was 
no history of alcohol or substance abuse.  He lived in an 
apartment with his wife.  He was able to bathe and dress 
himself.  He did not do chores, errands, shopping or cooking.  
He did not drive.  He did not have any current hobbies.  He 
did get along well with friends and neighbors.  He spent his 
day mostly watching television.  

On mental status examination the veteran's thought process 
was slowed.  He did not exhibit any inappropriate behavior.  
There were no delusions or ritualistic behavior noted.  His 
affect exhibited a masked facies with a moderate range.  He 
was alert and oriented as to person, place, time and purpose.  
Memory testing showed some loss of memory.  Diagnoses were 
made of major depressive episode, generalized anxiety 
disorder and Parkinson's disease.  The Global Assessment of 
Functioning was 40.  

The examiner commented that, at the current time, the veteran 
appeared to meet the diagnostic criteria for both major 
depressive disorder and generalized anxiety disorder.  He 
stated that it appeared the depression began sometime in the 
previous 10 years and was not directly related to the 
veteran's time in service.  He stated the depression appeared 
to be a reaction relating to the veteran's Parkinson's 
disease.  He stated the veteran did appear to have some 
anxiety.  The veteran appeared competent and capable of 
handling his finances.  He did not appear able to work.  

In April 1999 an attempt was made to schedule the veteran for 
psychological testing and a further psychiatric examination.  
The veteran declined the appointment even after being 
informed that it could affect his benefits.  

II.  Analysis

A 10 percent evaluation is warranted for generalized anxiety 
disorder when there is emotional tension or other evidence of 
anxiety productive of moderate social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Code 9400; effective prior to November 1996.  

A 10 percent evaluation is provided for generalized anxiety 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; the symptoms are controlled by 
continuous medication.  A 30 percent evaluation is provided 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions and recent 
events).  38 C.F.R. Part 4, Code 9400; effective since 
November 1996

In this case, the medical evidence of record reflects that 
the veteran's service connected psychiatric condition is 
manifested by anxiety with some loss of memory and 
concentration.  However, the veteran has been described as 
well oriented and his insight and judgment are grossly 
intact.  The veteran's relationship with his spouse is 
apparently satisfactory and long-term, and his relationships 
with his friends and neighbors are also satisfactory.  The 
veteran has not been employed for many years and he has been 
found to be permanently and totally disabled for pension 
purposes by the VA effective since 1977, when he turned 60.  
That finding was based primarily on several nonservice-
connected disabilities including hallux valgus, degenerative 
arthritis of the knees and essential hypertension.  When the 
veteran was most recently examined by the VA in August 1998 
the diagnoses included a major depressive episode; however, 
service connection has not been established for major 
depression.  The examiner commented that the depression was 
not directly related to the veteran's active military service 
but rather appeared related to his reaction to his 
Parkinson's disease.  No question of service connection for 
depression or Parkinson's disease has been raised and the 
Board recognizes that they are non-service connected 
disabilities.  

The examiner on the August 1998 examination assigned a Global 
Assessment of Functioning of 40 which according to the 
psychiatric manual (DSM-IV) is indicative of major impairment 
in several areas such as work or school, family relations, 
judgment, thinking or mood.  However, the examiner clearly 
indicated that the assessment was based primarily on 
symptomatology resulting from the veteran's major depression 
and Parkinson's disease, which, as indicated previously, are 
conditions for which service connection has not been 
established.  The evidence does not indicate that the 
manifestations of the veteran's service connected anxiety 
disorder are productive of more than mild social and 
industrial impairment.  Accordingly, under the circumstances, 
it follows that entitlement to an evaluation in excess of 
10 percent for the service-connected psychiatric disability 
would not be warranted under the provisions of Diagnostic 
Code 9400 as in effect either prior to or after November 
1996.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased rating for anxiety reaction, 
currently rated as 10 percent disabling is not established.  
The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

